    Case 1:19-mj-00111-JFA Document 1 Filed 02/27/19 Page 1 of 3 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION                 , ,,




UNITED STATES OF AMERICA                                      Criminal No.: I:19MJ II j
               V.



ANNMARRY M. WABOL,                                           Court Date: March 4,2019

                       Defendant.



                                  CRIMINAL INFORMATION


                                 Count I(Misdemeanor 7517488)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about January 25, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia,the defendant,

ANNMARRY M. WABOL,did assault and batter Lianna Wabol,a family or household

member.


(In violation of Title 18, United States Code, Section 13 assimilating Virginia Code Section
18.2-57.2)
Case 1:19-mj-00111-JFA Document 1 Filed 02/27/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00111-JFA Document 1 Filed 02/27/19 Page 3 of 3 PageID# 3
